       Case 0:21-cv-00108-SWS Document 28 Filed 07/09/21 Page 1 of 2


                                                                          FILED




                                                                       2:24 pm, 7/9/21
                                                                  U.S. Magistrate Judge




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF WYOMING


WYOMING GUN OWNERS, a
Wyoming nonprofit corporation,
                                                 Civil Action No. 21-CV-108-S
       Plaintiff,

              v.                               ORDER GRANTING
                                               STIPULATED REQUEST TO
EDWARD BUCHANAN, in his official               WITHDRAW PLAINTIFF’S
capacity as Wyoming’s Secretary of             MOTION FOR PRELIMINARY
State; KAREN WHEELER, in her                   INJUNCTION WITH LEAVE TO
individual and official capacities as          RE-FILE SAME
Wyoming’s Deputy Secretary of State;
KAI SCHON, in his individual and
official capacities as Election Division
Director for the Wyoming Secretary of
State; and BRIDGET HILL, in her
official capacity as Wyoming Attorney
General.

       Defendants.




   THIS MATTER came before the Court on the parties’ Stipulated Motion for

Leave to Withdraw and Re-file Motion for Preliminary Injunction. Having fully

reviewed the motion:



                                           1
        Case 0:21-cv-00108-SWS Document 28 Filed 07/09/21 Page 2 of 2




   IT IS HEREBY ORDERED AS FOLLOWS, that the Stipulated Motion is

granted.

   IT IS FURTHER ORDERED that Plaintiff’s pending motion for preliminary

injunction will be considered withdrawn, effective today, without prejudice.

   IT IS FURTHER ORDERED that Plaintiff is granted leave to re-file its motion

for preliminary injunction with supporting documents.

   IT IS FURTHER ORDERED that Defendants and Plaintiff will file response and

reply briefs for any re-filed motion for preliminary injunction in accordance with the

Local Rules.

   IT IS FURTHER ORDERED that Defendants’ motion to dismiss remains in

place and all previously ordered deadlines for that motion remain unchanged.



   DATED this 9th day of July, 2021




                                       _______________________________________
                                       HON. KELLY H. RANKIN
                                       UNITED STATES MAGISTRATE JUDGE




                                           2
